Citation Nr: 0707560	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
patellar tendonitis, left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an initial increased evaluation for right 
knee, anterior cruciate ligament insufficiency, status post 
reconstruction, based upon limitation of motion, currently 
rated as 10 percent disabling.

3.  Entitlement to an initial increased evaluation for right 
knee, anterior cruciate ligament insufficiency, status post 
reconstruction with instability, currently rated as 20 
percent disabling.

4.  Entitlement to an initial increased evaluation for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active service from June 1993 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of a regional 
office (RO) of the Department of Veterans Affairs (VA).  In a 
June 2005 Board decision, the issues concerning the veteran's 
bilateral knee disabilities were remanded to the RO for 
further development, and the issue of service connection for 
bilateral tinnitus was granted.  

The June 2005 Board decision also remanded the issues of 
service connection for an ankle disorder, depression and 
sinusitis with headaches and earaches.  Service connection 
for these disabilities was granted in an April 2006 rating 
decision, which was a full grant of the benefits sought.  
Thus, these issues are no longer in appellate status. 

The April 2006 rating decision also increased the disability 
rating for right knee anterior cruciate ligament 
insufficiency, status post reconstruction with instability to 
20 percent, effective January 21, 2002, the date of the 
original claim.  However, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

The issue of entitlement to an increased evaluation for 
bilateral tinnitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected patellar tendinitis, left 
knee, is manifested by findings of tenderness and crepitus, 
but without additional functional loss due to pain, weakness, 
incoordination or fatigue so as to limit flexion to 30 
degrees or less; there is no limitation of extension, 
ankylosis, recurrent subluxation or lateral instability, or 
frequent episodes of "locking" and effusion into the joint.  

2.  The veteran's service-connected right knee, anterior 
cruciate ligament insufficiency, status post reconstruction, 
based upon limitation of motion, is manifested by findings of 
pain, tenderness and crepitus, but without additional 
functional loss due to pain, weakness, incoordination or 
fatigue so as to limit flexion to 30 degrees or less; there 
is no limitation of extension, ankylosis, or frequent 
episodes of "locking" and effusion into the joint.  

3.  The veteran's service-connected right knee, anterior 
cruciate ligament insufficiency, status post reconstruction 
with instability is manifested by moderate recurrent 
subluxation or lateral instability, but not severe. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for patellar tendinitis, left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5260, 5261 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for right knee, anterior cruciate 
ligament insufficiency, status post reconstruction, based 
upon limitation of motion, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71(a), Diagnostic Codes 5260, 5261 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for right knee, anterior cruciate 
ligament insufficiency, status post reconstruction with 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2003 and November 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2003 VCAA letter was issued after the initial AOJ 
decisions.  The November 2005 VCAA letter was issued after 
these issues were remanded by the Board in June 2005.  The 
VCAA letters notified the claimant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant were not given prior to the 
first AOJ adjudication of the claim, the August 2003 notice 
was provided prior to certification of the veteran's claim to 
the Board in March 2005.  Moreover, the November 2005 VCAA 
notice was provided prior to the RO's readjudication of the 
issues in an August 2006 supplemental statement of the case.  
The contents of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private medical records and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded VA examinations in February 2002, 
September 2002, August 2003 and December 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues concerning the veteran's bilateral knee 
disabilities. 

II.  Laws and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral knee disabilities 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Diagnostic Codes 5260 and 5261 are applicable to limitation 
of the leg.  Diagnostic Code 5260 provides that a rating of 
20 percent is warranted for flexion limited to 30 degrees.  A 
20 percent disability rating is allowed under Diagnostic Code 
5261 when extension of the leg is limited to at least 15 
degrees.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The Board notes that the veteran's right knee has also been 
assigned a separate 20 percent disability rating under 
Diagnostic Code 5257 for moderate recurrent subluxation or 
lateral instability pursuant to VA General Counsel opinions 
that provide that separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there 
is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  A maximum 30 percent rating is 
warranted under this Diagnostic Code for severe recurrent 
subluxation or lateral instability. 

The Board notes that a 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  Under Diagnostic 
Code 5258, a 20 percent disability rating is available for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
rating in excess of 10 percent available under Diagnostic 
Code 5259 for cartilage removal.  

The Board also notes that Diagnostic Code 5003 for 
degenerative arthritis provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003

III.  Analysis

Patellar Tendinitis, Left Knee

The Board now turns to whether a rating in excess of 10 
percent is warranted for the veteran's left knee disability.  
The veteran was afforded a VA examination in September 2002 
to determine whether the left knee was secondary to his 
service-connected right knee disability.  On examination, the 
veteran walked with an antalgic gait on the right.  The left 
knee revealed full active range of motion.  The veteran had 
no effusion, instability or meniscal signs.  He had 
tenderness to palpation at the patellofemoral articulation 
and primarily over the patellar tendon insertion into the 
patella.  The impression was mild to moderate patellar 
tendonitis. 

The veteran was afforded another VA examination in August 
2003.  The veteran claimed that his left knee continued to 
bother him primarily over the anterior aspect.  The veteran 
had occasional lateral knee pain as well.  Examination of the 
left knee revealed some tenderness at the patella tendon 
insertion into the patella.  He also had some mild lateral 
joint pain.  There was no instability.  The examiner noted 
that an x-ray of the left knee showed no significant 
degenerative abnormality.  Again the impression was mild to 
moderate patellar tendinitis. 

A July 2004 private medical record indicated that the veteran 
had painful movement along the left patellar joint.  

In its June 2005 decision, the Board remanded this issue 
because the August 2003 examination did not indicate the 
range of motion of the left knee.  Thus, the veteran was 
afforded another VA examination in December 2005.  The claims 
file and medical records were reviewed.  The veteran denied 
flare-ups of the left knee.  On examination, the left knee 
presented with tenderness to palpation in the patellar area 
with crepitus and also tenderness to palpation in the medial 
line joint.  There was no effusion, swelling or redness.  
Flexion range of motion was zero to 120 degrees.  There was 
full extension.  There was no pain, no evidence of 
instability, no varus or valgus between neutral and 30 
degrees flexion.  There were negative anterior, posterior 
drawer test and Lachman's.  There was no meniscal sign.  The 
joint function was not additionally limited by any factors of 
pain, weakness, fatigability, lack of endurance or 
incoordination following repetitive use of the left knee.  On 
x-ray, there was minimal narrowing of the joint space 
medially. The impression was left knee patellar tendonitis 
with mild residuals.  The joint function was well preserved.  

A diagnosis of patellar tendinitis has been rendered with 
regard to the veteran's left knee disability.  Patellar 
tendonitis does not have its own rating criteria pursuant to 
the VA regulations, thus the RO has assigned a 10 percent 
disability rating for the right knee under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts 
v. Brown, 5 Vet.App. 532 (1993), the Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that as VA and the Board possess 
specialized expertise in determining the application of a 
particular diagnostic code to a particular condition, their 
determination is due greater deference.  Indeed, the Court 
has also held that, although the reason for the change must 
be explained, the VA and the Board may change the diagnostic 
codes under which a disability or disabilities are evaluated.  
Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

In reviewing the medical evidence of record, there has been 
no objective medical findings of recurrent subluxation or 
lateral instability of the left knee, as contemplated by the 
rating criteria under Diagnostic Code 5257.  Specifically, 
the September 2002, August 2003 and December 2005 VA 
examinations all noted that there was no instability and were 
silent with respect to any finding of subluxation.  Further, 
the December 2005 VA examination found no valgus or varus 
ligamentous laxity and the Lachman's, and anterior drawer 
tests were negative.  Thus, the Board finds that the 
veteran's left knee disability should be evaluated under 38 
C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 for limitation of 
motion.

Based on the medical evidence of record, the most restrictive 
finding of limitation of flexion was to 120 degrees.  Thus, 
there is no competent medical evidence that flexion is 
limited to 30 degrees to warrant a 20 percent rating under 
Diagnostic Code 5260.  Further, the veteran's left knee had 
full extension so a separate rating under Diagnostic Code 
5261 would also not be warranted.  

In turning to the remaining Diagnostic Codes applicable to 
the knee which provide for disability ratings in excess of 10 
percent, the Board notes that a 30 percent disability rating 
under Diagnostic Code 5256 would not apply in this case 
because the pertinent medical evidence of record has not 
shown that there is ankylosis of the left knee.  The Board 
again notes that Diagnostic Code 5259 does not provide for a 
disability rating in excess of 10 percent.  Therefore, its is 
not applicable to this analysis.  With regard to Diagnostic 
Code 5258, there is no medical evidence of small joint 
effusion and frequent episodes of locking.  Therefore, the 
Board is unable to find that a 20 percent rating is warranted 
under this Code.  

The Board acknowledges that the veteran has chronic left knee 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
10 percent have been met under any applicable  Diagnostic 
Code for left knee disability.  As the preponderance of the 
evidence weighs against the claim for an increased rating, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Right Knee, Anterior Cruciate Ligament Insufficiency, Status 
Post Reconstruction, Based Upon Limitation of Motion

The veteran has been rated 10 percent for his right knee 
disability under Diagnostic 5260 based on limitation of 
motion.  Thus, the Board must determine whether a rating in 
excess of 10 percent is warranted.  The veteran was afforded 
a VA examination in February 2002.  Initially, it appears 
that a VA staff physician assistant dictated information from 
the veteran in a separate examination report.  The veteran 
complained of decreased range of motion of the right knee, 
pain with prolonged standing and bending, popping and locking 
intermittently.  The impression based on the veteran's 
history was status post right anterior cruciate ligament tear 
with decreased range of motion, pain with prolonged standing 
and bending with intermittent locking of the knee.  The 
separate February 2002 examination report noted that the 
veteran has an anterior cruciate ligament insufficiency 
diagnosed after a June 1994 injury.  In October 1995, the 
veteran underwent an anterior cruciate ligament 
reconstruction, but he still had pain anteriorly, limited 
range of motion primarily into flexion and occasional 
instability.  On examination, the veteran walked with 
slightly antalgic gait.  The veteran had full extension and 
lacked flexion beyond 120 degrees.  He had slight increased 
anterior drawer and anterior Lachman's with a soft in-point 
but he had no varus or valgus instability.  He had moderate 
patellofemoral crepitus.  The impression was anterior 
cruciate ligament insufficiency, right knee, status post 
reconstruction with persistent instability and diminished 
range of motion.  A contemporaneous x-ray showed 
intercondylar femoral and mid tibia plateau orthopedic 
screws, no evidence of loosening of hardware.  An oval-shaped 
density with cortical margins in the mid anterior joint space 
may be synovial osteochondromatosis.  Bony densities anterior 
to tibia tubercle assumed prior trauma, no prior.  Normal 
joint space.  Mild left patella spurring.  

VA treatment records showed continuing complaints of right 
knee pain.  The records also showed that the veteran wore a 
brace.  

The August 2003 VA examination showed that the veteran walked 
with a non-antalgic gait.  The right knee revealed increased 
laxity with a soft end point on anterior drawer.  He had no 
significant discomfort along the joint lines and there was no 
effusion.   According to the report, an x-ray showed a bony 
ossicle in the notch anteriorly.  A contemporaneous x-ray 
showed evidence of surgery or anterior cruciate ligament 
repair and minimum narrowing of the knee joint.  

The July 2004 private medical record showed moderate to 
severe subluxation and lateral instability.  

On remand, the December 2005 examination report showed that 
the veteran complained of constant right knee pain.  He 
stated that his knee gave way and he also had popping and 
swelling.  He had flare-ups about two to three times per 
month.  The examiner noted no history of inflammatory 
arthritis, dislocation or subluxation.  On examination, the 
veteran walked with an antalgic gait and used a brace for his 
right knee.  The right knee presented with tenderness to 
palpation in the medial line joint.  There was no effusion.  
Flexion was from zero to 120 degrees, with pain between 100 
to 120 degrees and he had full extension.  The veteran had 
patellofemoral crepitus.  There was no varus or valgus in 
neutral and 30 degrees of flexion.  There was a positive mild 
anterior drawer test, but negative McMurray's test.  The 
joint function was additionally limited by pain.  There was 
no presence of weakness, fatigability, lack of endurance or 
incoordination.  The impression was anterior cruciate 
ligament insufficiency, right knee status post reconstruction 
with moderate instability and decreased range of motion.  The 
joint function is additionally limited by pain following 
repetitive use in moderate degrees.  

Thus, based on the medical evidence of record, the Board must 
conclude that a rating in excess of 10 percent for the 
veteran's right knee disability based on limitation of motion 
is not warranted.  The veteran's right knee had full 
extension so a rating under Diagnostic Code 5261 is not 
appropriate.  Flexion at its most restrictive was limited to 
100 degrees with pain.  Thus, a higher rating is not 
warranted under Diagnostic Codes 5260 because there is no 
evidence that flexion was limited to 30 degrees to warrant a 
20 percent rating.  

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the right knee.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

With regard to Diagnostic Code 5258, there is no medical 
evidence of small joint effusion and frequent episodes of 
locking.  The February 2002 VA report that relayed the 
veteran's history noted intermittent locking, but there has 
been no competent medical finding of frequent episodes of 
locking.  Moreover, the August 2003 and December 2005 VA 
examination reports both specifically found no effusion.  
Therefore, the Board is unable to find that a 20 percent 
rating is warranted under this Code.  

The Board acknowledges that the veteran has chronic right 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for right knee disability based on limitation 
of motion.  Again, as the preponderance of the evidence 
weighs against the claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Right Knee, Anterior Cruciate Ligament Insufficiency, Status 
Post Reconstruction with Instability

The veteran has also been awarded a separate 20 percent 
rating for his right knee disability under Diagnostic Code 
5257 based on moderate instability.  Thus, the Board must 
also determine whether a higher rating is warranted under 
this Diagnostic Code for the veteran's right knee disability.  
As discussed above, the medical evidence of record does show 
that the veteran currently suffers from instability of the 
right knee.  However, the medical evidence does not show that 
the instability is considered severe so as to warrant a 30 
percent rating under Diagnostic Code 5257.  The Board 
acknowledges the July 2004 private medical record that 
indicated the veteran had moderate to severe subluxation and 
lateral instability.  However, the examiner did not provide 
any examination results on which he based this assessment.  
Further, there is no indication whether this examiner 
reviewed the veteran's claims file or other medical evidence.  
Thus, this report has little probative value.  Moreover, the 
December 2005 VA examiner, after doing a thorough examination 
of the veteran's right knee and reviewing the claims file, 
found the veteran's instability to be moderate, which is the 
criteria for a 20 percent rating.  

Thus, the preponderance of the evidence in this case is 
against a rating in excess of 20 percent under Diagnostic 
Code 5257.  As the preponderance of the evidence weighs 
against the claim for an increased rating, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).  

IV.  Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to an initial increased evaluation for patellar 
tendonitis, left knee, currently rated as 10 percent 
disabling is denied.

Entitlement to an initial increased evaluation for right 
knee, anterior cruciate ligament insufficiency, status post 
reconstruction, based upon limitation of motion, currently 
rated as 10 percent disabling is denied.

Entitlement to an initial increased evaluation for right 
knee, anterior cruciate ligament insufficiency, status post 
reconstruction with instability, currently rated as 20 
percent disabling is denied.


REMAND

The veteran is also seeking an initial increased evaluation 
for his service-connected bilateral tinnitus.  The June 2005 
Board decision granted service connection for bilateral 
tinnitus, which was effectuated by the RO in a September 2005 
rating decision.  In January 2006, the veteran filed a timely 
notice of disagreement concerning the assigned disability 
rating pursuant to 38 C.F.R. § 20.201.  It does not appear 
that the RO has issued a statement of the case with respect 
to this issue.  The United States Court of Appeals for 
Veterans Claims has held that, where the record contains a 
notice of disagreement as to an issue, but no statement of 
the case, the issue must be remanded to the RO to issue a 
statement of the case, and to provide the veteran an 
opportunity to perfect the appeal.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2005), to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case.  The veteran and 
his representative should be advised of 
need to file a timely substantive appeal 
if the veteran desires to complete an 
appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


